DETAILED ACTION
Allowable Subject Matter
Claims 2–4 and 7–11 are allowed. Claims 2, 4, 7–9, and 11 have been amended, claims 3  and 10 remain original, and claims 1 and 5–6 have been cancelled in the amendment filed by Applicant on February 3rd, 2022.
An interview was held to discuss the 35 U.S.C. 112(f) interpretation. Please refer to the Interview Summary of February 11th, 2022 for further details.

Response to Amendment
Applicant's amendments to claims 2, 4, 7–9, and 11 filed on February 3rd, 2022 are accepted because no new matter has been entered.
The Office thanks Applicant for the amendment to the Title of the Specification which is accepted.
The rejections of claims 1–11 under 35 U.S.C. §101, 35 U.S.C. §112(b), and 35 U.S.C. §103 are withdrawn in view of the amendments.
The interpretation of the claims 2–4 and 7–11 is maintained for the reasons provided below.

Response to Arguments
In response to the Office’s claim interpretation under 35 U.S.C. 112(f), Applicant asserts in the Remarks filed on February 3rd, 2022, “the caselaw cited in MPEP §2181 does not support such a conclusion, as the present claims recite a “step of” not a “step for””. 
Firstly, the Office notes that such an interpretation would not narrow the invention but simply aid the public in understanding what is being claimed.
Secondly, the Office finds the referenced Federal Circuit cases O.I. Corp. v. Tekmar, 115 F.3d 1576, 1583, 42 USPQ2d 1777, 1782 (Fed. Cir. 1997), and Serrano v. Telular Corp.,111 F.3d 
Similarly, in the Serrano v. Tellular Corp., the limitation, “said step of coupling further comprising automatically determining at least the last-dialed number of the telephone number …” points to no uncertain terminology because a “telephone number” is known by all and no functional limitations followed the term “telephone number”.
Moreover, the interpretation of the “method” claim hinges on the interpretation of the non-descript non-structural “model” terms appearing throughout the claim/s and without whose interpretation the claim/s would be indefinite. It would not be possible to guess what Applicant meant by the term “model” from the way it is recited in the claim, therefore, the Office had to look to the Specification to interpret what this term meant, and similarly for the other terms pointed out in §9-12 of the Non-Final Action mailed December 8th, 2021.
Therefore, these terms remain interpreted under 35 U.S.C.112(f).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record for minor informalities appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 
The application has been amended as follows: 
Claims 2, 7, and 9: Please amend the word “expousre” to “exposure” in the limitation, “a step of using the predictive model to predict radioactive corrosion product concentration on nuclear power plant structures and lower an expousre dose of work personnel during periodic inspection of the structures”.
Claims 2 and 9: Please amend the second to last limitation as follows: “the physical model is a mass balance model that uses the flow rate of feedwater and the metal corrosion product concentration in feedwater of the reactor water of the nuclear reactor and is related to a migration behavior of a metal corrosion product and a radioactive metal corrosion product in the reactor water, and”

The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Sections 38–39 of the Non-Final Office Action mailed on December 8th, 2021. For example, Keeler in an art unrelated to the nuclear arts, teaches a method of using neural networks, akin to a machine model, that is used to predict inputs in a mass balance model, but Keeler doesn’t teach “the plant state quantity prediction value includes at least one of an amount of metal corrosion product and an amount of radioactive metal corrosion product accumulated on a fuel rod of the nuclear reactor, the amount of metal corrosion product and the amount of radioactive metal corrosion product being calculated by using the mass balance model”, in combination with all other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646